Citation Nr: 0503591	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  95-20 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure in service.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

3.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $9,483.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claim for 
service connection for the cause of the veteran's death 
secondary to Agent Orange exposure in service and entitlement 
to Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.  During the course of the appeal, a March 1996 
rating decision also denied the appellant's reopened claim 
for service connection for the cause of the veteran's death 
on a basis other than as due to Agent Orange exposure.

This case was before the Board previously in May 1999.  The 
Board denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  The appellant appealed the May 1999 
Board decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In May 2001, 
the Court vacated that the Board's decision and remanded the 
case to the Board for readjudication.

In a November 2003 decision, the Board denied the appellant's 
claims for entitlement to service connection for the cause of 
the veteran's death, to include as secondary to Agent Orange 
exposure during service, and entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  
The appellant appealed this decision to the Court.  In an 
order dated in November 2003, the Court vacated the Board's 
November 2003 decision and remanded the case to the Board 
pursuant to the parties' Joint Motion for Remand.

The issue of entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs death pension 
benefits in the calculated amount of $9,483.00 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran died in May 1991 at the age of 42 as the 
result of multiple organ complications from chronic renal 
failure; subsequent private and VA medical opinions show that 
Kaposi's sarcoma was a contributing cause of death.

3.  Kaposi's sarcoma and kidney disease are not listed as 
presumptive diseases under 38 C.F.R. § 3.309 as diseases 
associated with exposure to Agent Orange; there is no 
evidence the veteran had any of the listed presumptive 
diseases.

4.  Neither Kaposi's sarcoma nor kidney disease was shown 
during service or in the one-year period thereafter.

5.  At the time of his death, the veteran was service-
connected for a skin disorder identified as tinea versicolor, 
rated 10 percent disabling since October 1970.

6.  The veteran's service-connected tinea versicolor did not 
contribute substantially or materially to cause the veteran's 
death.

7.  The veteran's fatal kidney failure and Kaposi's sarcoma 
were not the result of disease or injury during the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated during service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The appellant has argued that recurrent 
and persistent skin infections during service, coupled with 
delayed healing from wound infections led to infection that 
precipitated kidney problems.  Kidney disease ultimately 
became kidney failure followed by renal transplant.  This, 
she claims, resulted in immune system weakness allowing the 
development of Kaposi's sarcoma, which caused the veteran's 
death.  

Service medical records showed treatment on numerous 
occasions for sores, lesions, and infections on the buttocks, 
legs, and feet, diagnosed as "ecthyma" and "jungle rot."  
The service medical records are negative for any diagnosis of 
renal disease.  Examination on separation in April 1969 noted 
"[s]evere recurrent, disabling skin disease of feet and 
legs:  Ecthymia [sic] refractive to treatment."  The 
veteran's genitourinary system was evaluated as "normal."

At a November 1970 VA examination, the veteran's 
genitourinary system was again evaluated as normal.

In a January 1971 rating decision, the veteran was granted 
service connection for "tinea versicolor with history of 
ecthyma of both feet and legs" claimed as jungle rot 
incurred in Vietnam. 

VA medical records indicate the onset of nephrotic syndrome 
during a February to March 1978 hospitalization.  These 
records also indicate that in 1978, the veteran presented 
with total body anasarca.  Three kidney biopsies were 
performed in 1978, resulting in a diagnosis of "focal 
glomerulosclerosis."  A November 1978 VA examination noted a 
diagnosis of chronic glomerulonephritis.  A June 1982 VA 
treatment record shows a diagnosis of end stage renal disease 
secondary to focal glomerulosclerosis and notes that the 
veteran had hypertension due to his kidney disease.

In a May 1983 statement, the veteran's private physician, R. 
S., M.D., (Dr. S.) stated that the veteran was currently 
being treated with chronic maintenance hemodialysis and was 
dialyzing at home three times per week.  After reviewing 
medical records provided to him, Dr. S. stated, 
"impetiginous type skin eruptions have been associated with 
glomerulonephritis especially post-streptococcal variety."

In a December 1984 letter, Dr. S. stated, "[The veteran] has 
a diagnosis of renal failure, secondary to 
glomerulonephritis.  There appears to be strong clinical 
evidence from his past history that the recurrent and 
persistent skin infections that he acquired while in the 
military [overseas] could have [precipitated] his renal 
disease which has led to renal failure."

A January 1990 letter from J. P., M.D., (Dr. P.) noted that 
the veteran's nephrologist, Dr. S., had referred the veteran 
to Dr. P. for treatment.  The veteran had a diagnosis of 
chronic renal failure and had undergone renal transplantation 
and had had his rejection controlled by multiple anti-immune 
system medications.  Most recently, the veteran had been 
found to have the onset of diffuse Kaposi's sarcoma involving 
both skin and internal organs.

A February 1990 letter from Dr. S. noted that the veteran had 
Kaposi's sarcoma that had developed in April 1989.  According 
to Dr. S., "This occurred while he was being treated for a 
renal transplant because of renal failure that he incurred 
while in the military."  

In an April 1991 consultation report from R. R., M.D., (Dr. 
R.) notes multiple diagnoses including "Kaposi's sarcoma 
felt to be [secondary] to Agent Orange exposure [and] 
immunosuppressive therapy."  In May 1991 Dr. R. noted, "Due 
to [the veteran's] immunosuppression and the fact that [the 
veteran] is an Agent Orange victim, he has developed Kaposi's 
sarcoma."

In May 1991, the veteran died while a hospital inpatient.  A 
death summary prepared by Dr. S. notes the veteran's medical 
history of glomerulonephritis for which end stage renal 
disease developed requiring hemodialysis and eventually a 
renal transplant.  The veteran's recovery was complicated by 
development of Kaposi's sarcoma and chronic rejection.  He 
had been admitted to the hospital in April 1991 acutely ill 
with anemia, metabolic acidosis, and abdominal pain.  Despite 
aggressive therapy, his condition deteriorated and he died 
approximately five weeks following admission.  An autopsy was 
performed which resulted in fifteen separate findings and 
which concluded that the cause of death was "multiple organ 
complications of chronic renal failure."  This cause of 
death was also noted on the death certificate as an immediate 
cause of death.  It was the only cause of death noted on the 
death certificate.

In an August 1994 letter, Dr. S. stated that the veteran had 
"developed glomerulonephritis while in Vietnam and [had] had 
progressive renal failure, requiring hemodialysis.  He [had] 
received a renal transplant . . . and subsequently developed 
progressive fatal Kaposi's sarcoma."  In a May 1995 letter, 
Dr. S. stated that the veteran died as a result of 
disseminated Kaposi's sarcoma.

A June 1995 letter from the Broward County, Florida, Office 
of the District Medical Examiner notes that the veteran's 
medical history, including hospital records from the hospital 
where the veteran underwent transplantation, hospital records 
from the hospital where he eventually died, and the report of 
autopsy of the veteran, had been reviewed.  The chief medical 
examiner and associate medical examiner stated, "[I]t is our 
professional opinion that Kaposi's sarcoma, found operatively 
and during autopsy, was a source of considerable pre-mortem 
morbidity and a substantial contributing cause in the death 
of [the veteran]."

In a June 1995 letter, Dr. P. stated that, based on his 
review of the records of his terminal hospitalization of the 
veteran, the cause of the veteran's death was directly due to 
the bleeding which was directly due to the Kaposi's sarcoma.

In December 1997, in response to a request from the Board, 
pursuant to 38 C.F.R. § 20.901(a), M. S., M.D., (Dr. M. S.), 
a VA section chief of dermatology, reviewed the veteran's 
medical history and wrote:

In [March 1978], the patient was 
diagnosed with nephrotic syndrome with a 
renal biopsy revealing focal 
glomerulosclerosis.  However, no biopsy 
report could be found in the chart.  
There is no medical evidence suggesting 
that Tinea versicolor, "the inservice 
chronic skin condition," is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs[;] therefore, 
[there is] no evidence to link his 
Ecthyma treated ten years prior to his 
kidney condition.  His chronic renal 
failure [led] to renal transplantation 
immunosuppression and subsequent 
development of Kaposi's sarcoma.

. . . From reviewing the autopsy report, 
the [veteran] died of septicemia and 
bleeding secondary to disseminated 
Kaposi's sarcoma.  Therefore, Kaposi's 
sarcoma appears to be the contributing 
cause of this patient's death.  Kaposi's 
sarcoma is known to develop in 
immunosuppressed transplantation 
patients[;] however, it is not known at 
this time to be related to Agent Orange 
exposure.

In response to that same request from the Board, A. P., M.D., 
(Dr. A. P.), a VA section chief of nephrology, stated that 
after reviewing the veteran's records, including the autopsy 
report, "it appear[ed] that the patient did not die from 
chronic renal failure per se.  Chronic renal failure in [the 
veteran] was probably secondary to focal glomerulosclerosis 
(as per renal biopsy) which is not known to be related to 
chronic skin disease or agent orange exposure."

By letter, dated January 12, 1998, the appellant's then 
representative was advised that medical opinions had been 
obtained and was given an opportunity to respond.  See 
38 C.F.R. § 20.903(a).  No response was filed.

In an August 2002 statement, W. J., M.D., (Dr. J.), stated 
that he had thoroughly reviewed the veteran's claims folder.  
During service, the veteran had been exposed to various 
infectious agents and acquired severe and persistent skin 
infections.  In November 1978 the veteran had been diagnosed 
with chronic glomerulonephritis.  Dr. J. explained, "This is 
a kidney disease in which scar tissue and destruction is done 
to the functional units of the kidney making it impossible to 
filter and purify blood, which is essential to sustain 
life."  In May 1982 the veteran had presented with total 
body fluid overload or which is called anasarca, which can 
occur with end stage kidney failure.  The veteran received a 
kidney biopsy and the definitive diagnosis of 
glomerulosclerosis was given.  Dr. J. opined:

It is as likely as not, that the severe 
skin infections led to injury to the 
kidneys (glomerulosclerosis) and 
ultimately kidney failure requiring 
transplant for survival.  This condition 
is well-documented in medical texts as a 
post-infectious glomerulonephritis.  In a 
transplant procedure the patient is given 
medication to severely depress the body's 
immune system to avoid rejection of the 
newly donated organ.  Unfortunately, the 
body is prone to "opportunistic 
infections" such as Kaposi's Sarcoma 
when given medication to suppress the 
immune system.  These infections (like 
Kaposi's Sarcoma) would otherwise not 
exist in a non-suppressed, fully 
functioning immune system.

In summary, it is my opinion, that the 
veteran's kidney failure was, as likely 
as not, a direct result of severe and 
persistent skin infections incurred 
during service and that the Kaposi's 
Sarcoma, which caused his death, was a 
result of immune suppression medications 
that were necessary for kidney 
transplantation.

In January 2003, in response to another request from the 
Board, pursuant to 38 C.F.R. § 20.901(a), M. G., M.D., (Dr. 
G.) noted that the veteran had been awarded service 
connection for ecthyma and tinea versicolor in 1970.  In 1978 
the veteran had presented with acute renal failure.  In 1982, 
the veteran had undergone multiple kidney biopsies, 
establishing the diagnosis of "focal glomerulosclerosis."  
The veteran was initiated on hemodialysis.  Some years later, 
he underwent a renal transplant.  Complications from the 
transplant arose, including Kaposi's sarcoma, and the veteran 
expired in 1991.  Dr. G. addressed the question of whether 
the veteran's kidney condition was related to his ecthyma.  
Dr. G. explained:

Ecthyma is a common skin condition . . . 
, closely related to . . . impetigo.  
When it is caused by a specific strain 
(nephritogenic strain) of streptococcal 
bacteria, the skin condition may be 
complicated by acute nephritis (acute 
inflammation of the kidney).  Some cases 
of post-streptococcal acute nephritis 
eventually result in kidney failure, 
necessitating hemodialysis.  Of note-
"The latent period between the 
acquisition of nephritogenic 
streptococcus in skin lesions and the 
onset of acute nephritis varies between 1 
and 5 weeks and averages 10 days."

. . . .

The examination of actual tissue under a 
microscope by a trained pathologist 
allows for accurate and specific 
diagnosis [of glomerulosclerosis].  In 
this instance, the [veteran's] biopsy 
showed focal glomerulosclerosis, a kidney 
disease quite distinct from acute 
poststreptococcal glomerulonephritis. . . 
. There are no skin conditions 
acknowledged as a cause of focal 
glomerulosclerosis.

. . . [T]here is no established 
scientific connection between ecthyma and 
glomerulosclerosis.

Dr. G. concluded:

1.	Ecthyma can be associated with a specific 
kidney disease, known as acute post-
streptococcal glomerulonephritis.  When 
this occurs, the association is within 
weeks, not years.  Ecthyma is not 
associated with any other kidney diseases.
2.	Biopsy of the [veteran's] kidney 
established the specific kidney disease of 
focal glomerulosclerosis.  This specific 
kidney disease has multiple known causes, 
none of which include a skin disease, 
including ecthyma.  This kidney disease is 
distinct from and unrelated to acute 
poststreptococcal glomerulonephritis, the 
one kidney disease associated with ecthyma.
3.	It is medically untenable that the ecthyma 
for which the [veteran] was treated in 
service caused the onset of the specific 
type of kidney disease with which he was 
diagnosed in 1978.

By letter, dated February 7, 2003, the appellant and her 
representative was advised that a medical opinion had been 
obtained and were given an opportunity to respond.  See 
38 C.F.R. § 20.903(a).  No response was filed.

Analysis.  VA has a duty to assist claimants in the 
development of facts pertinent to their claims.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.; see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).

As noted previously, in May 2001 the Court remanded this case 
to the Board.  The remand was ordered pursuant to a joint 
motion for remand filed by the appellant and VA General 
Counsel.  The joint motion noted that, because of the passage 
of the VCAA, "the criteria for providing notice, developing 
evidence and deciding benefits claims have been fundamentally 
altered."  Nevertheless, in August 2002 the appellant, 
through her representative, who was also her counsel before 
the Court, stated, "[T]he appellant hereby waives any 
additional assistance or case development in connection with 
both the [joint motion], and the provisions of the [VCAA] . . 
. to include additional assistance contemplated by the Court 
in Holliday v. Principi, 14 Vet. App. 280 (2001).  The 
appellant asserted that the evidence present was sufficient 
for the Board to decide the appellant's claims, see 38 C.F.R. 
§ 3.304(c), and that judicial economy as well as the 
appellant's desire for an expeditious conclusion of these 
claims dictated that the Board issue a decision based upon 
the evidence of record.  In this case, the appellant is 
represented by counsel, who has demonstrated that he is 
versed in the facts of this case and has demonstrated an 
understanding of how the law, including the VCCA and the 
implementing regulations, relate to those facts.  The 
appellant is in a unique position to determine whether 
consideration of any expanded duty-to-assist or notice 
requirements would be beneficial to her appeal.  See Janssen 
v. Principi, 15 Vet. App. 370, 374 (2001).  The appellant has 
clearly stated her informed, voluntary desire to waive VCAA 
protections.  Id. at 373-77.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied or waived, and the 
appellant is not prejudiced by appellate review.  Id.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
agrees with the appellant and finds that VA has done 
everything reasonably possible to assist her.  A remand or 
further development of these claims would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of her claims or her substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102.

Having determined that the duties to inform and assist the 
appellant have been satisfied, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

1.  Service Connection for Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for cancer 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Further, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§  1116(f).  VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  Chloracne, or 
other acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also not satisfied, 
then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003); see also Notice, 67 Fed. Reg. 42,600 (June 
24, 2002); Notice, 66 Fed. Reg. 2,376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59,232 (Nov. 2, 1999).  

The veteran served in the Republic of Vietnam during the 
relevant statutory period, and is therefore presumed to have 
been exposed during such service to an herbicide agent.  
38 U.S.C.A. §  1116(f).  The veteran died in May 1991.  Both 
the death certificate and the results of an autopsy concluded 
that he died of "multiple organ complications of chronic 
renal failure."  Although not listed on the death 
certificate, there is substantial evidence that his cause of 
death included Kaposi's sarcoma.  In a separate letter to the 
veteran's family from the medical examiner's office where the 
veteran was autopsied, the chief medical examiner wrote that 
"it is our professional opinion that Kaposi's sarcoma . . . 
was a source of considerable pre-mortem morbidity and a 
substantial contributing cause in the death of the 
[veteran]."  Letters from the veteran's private physicians, 
Drs. S. and P. also supported the conclusion that the veteran 
died of Kaposi's sarcoma.  One of three VA expert medical 
opinions addressing the cause of the veteran's death 
concluded that the veteran "died of septicemia and bleeding 
secondary to disseminated Kaposi's sarcoma.  Therefore 
Kaposi's sarcoma appears to be the contributing cause of this 
patient's death."  Therefore, the Board will consider both 
chronic renal failure and Kaposi's sarcoma as causes of the 
veteran's death.

However, neither chronic renal failure nor Kaposi's sarcoma 
is entitled to presumptive service connection under the 
applicable regulations regarding Agent Orange exposure.  38 
C.F.R. § 3.309(e).  Further, there is no competent medical 
evidence to indicate that the veteran was ever diagnosed with 
any of the diseases listed as subject to the presumptive.  
Although the appellant has contended that the veteran's fatal 
Kaposi's sarcoma should be entitled to presumptive service 
connection as a soft tissue sarcoma, the regulations 
specifically exclude Kaposi's sarcoma from presumptive 
service connection as soft tissue sarcoma.  See 38 C.F.R. 
§ 3.309(e) (listing "soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)" for presumptive service connection) (emphasis 
added).

As mentioned above, the Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  The Board therefore concludes that the 
veteran's cause of death, because it was not due to one of 
the diseases listed in 38 C.F.R. § 3.309(e), cannot be 
presumed to be service connected.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e); see Notice, 68 Fed. Reg. 27,630-41.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Although the appellant stated in her July 1994 claim that 
"the veteran died of soft tissue sarcoma which was a 
residual of his exposure to Agent Orange," her statements 
are not competent evidence to establish the cause of the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not shown to be a medical professional, she is not competent 
to make a determination that the veteran died of soft tissue 
sarcoma or that his fatal disease was the result of Agent 
Orange exposure in service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The only medical evidence submitted in support of the 
appellant's claim that the veteran's cause of death was due 
to exposure to Agent Orange in service is a consultation 
report prepared shortly before the veteran's death.  Under 
the heading "PAST MEDICAL HISTORY," Dr. R. noted, "Due to 
his immunosuppression and the fact that he is an Agent Orange 
victim, [the veteran] has developed Kaposi's sarcoma."  The 
consultation report listed five diagnoses, the last of which 
was "Kaposi's sarcoma felt to be [secondary] to Agent Orange 
exposure [and] immunosuppressive therapy."

Because this statement appeared to present a possible link 
between the veteran's fatal Kaposi's sarcoma and Agent Orange 
exposure in service, expert medical opinions were obtained.  
Dr. A. P. wrote that it appeared that the veteran died of 
focal glomerulosclerosis "which is not known to be related 
to . . . Agent Orange exposure."  Dr. M. S. wrote that 
Kaposi's sarcoma was a contributing cause of the veteran's 
death, and "is known to develop in immunosuppressed 
transplantation patients, however, it is not known at this 
time to be related to Agent Orange exposure."

The Board considers the above VA medical opinions to be more 
probative of the question of whether there is a link between 
the veteran's fatal Kaposi's sarcoma and exposure to Agent 
Orange in service.  The consultation report was clearly 
prepared to address the treatment needs of the veteran during 
his final days of life, addressing the cause of his condition 
only as it had been related to him by patient history.  This 
is evident from the placement of both Agent Orange 
references, the first under the heading "PAST MEDICAL 
HISTORY" and the second as the last two in a list of 
diagnoses beginning with "[history of] exposure to Agent 
Orange."  Dr. R.'s choice of words is also significant.  He 
wrote, "Kaposi's sarcoma felt to be [secondary] to Agent 
Orange exposure [and] immunosuppressive therapy" (emphasis 
added).  While his choice of word alone is not enough to 
render the statements speculative, when viewed in the context 
of the entire report and the apparent purpose of the 
consultation, which was to treat the veteran's present 
condition and not diagnose the etiology of his disorder, the 
Board finds that Dr. R's comments have less probative weight 
than the VA medical opinions.

In contrast to Dr. R.'s notes resulting from his treatment of 
the veteran, the December 1997 VA medical opinions were 
solicited to specifically address the question of a possible 
nexus between the veteran's terminal condition and exposure 
to Agent Orange.  While the VA medical opinions differ in 
diagnosis of the ultimate cause of the veteran's death, they 
both agree that his fatal disease, whether focal 
glomerulosclerosis or Kaposi's sarcoma, is not known to be 
related to Agent Orange exposure.  Although one of the VA 
opinions agrees with Dr. R's report insofar as attributing 
Kaposi's sarcoma to immunosuppression, neither supports the 
claim that Kaposi's sarcoma developed secondary to Agent 
Orange exposure.  The distinction is one of quality as well 
as quantity.  The VA medical opinions are unequivocal in 
rejecting exposure to Agent Orange as the cause of the 
veteran's fatal Kaposi's sarcoma; whereas, Dr. R.'s report 
refers to both Agent Orange exposure and immunosuppressive 
therapy, which were "felt to be" causes of the veteran's 
Kaposi's sarcoma.  Further, the 1997 VA opinion of Dr. M. S. 
is bolstered by the VA opinion of Dr. G. obtained in January 
2003 as well as the opinion of Dr. J., submitted by the 
appellant in August 2002 in attributing the veteran's 
Kaposi's sarcoma to immunosuppression.  As explained by Dr. 
J., opportunistic infections such as Kaposi's sarcoma "would 
otherwise not exist in a non-suppressed, fully functioning 
immune system."  Thus, the December 1997 VA opinions are 
more probative of a connection between Kaposi's sarcoma and 
Agent Orange exposure than are the statements by Dr. R., and 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
secondary to Agent Orange exposure in service.

Finally, the Board notes that evidence in the claims file 
shows that the veteran may have been in receipt of payments 
under the Agent Orange Payment Program.  The standards 
required for receipt of compensation under the Agent Orange 
Veteran Payment Program appear to be very different from 
those required to establish a service-connected disability 
for VA purposes under the appropriate law and regulations.  
"The Program eligibility requirements quite clearly appear 
to be simply service, exposure to Agent Orange, and total 
disability."  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Therefore, a veteran's participation in the Agent Orange 
Payment Program is not probative of any disability resulting 
from exposure to Agent Orange for VA purposes.

Next, the appellant contends that persistent skin infections 
during service, coupled with delayed healing from wound 
infections led to infection, which precipitated kidney 
problems.  Kidney disease ultimately became kidney failure 
followed by renal transplant.  This, she claims, resulted in 
immune system weakness allowing the development of Kaposi 
sarcoma, which caused the veteran's death.

In support of this argument, the appellant has presented no 
less than five separate statements from the veteran's private 
physician, Dr. S., dating from May 1983 when, following a 
review of the medical records, he stated that "impetiginous 
type skin eruptions have been associated with 
glomerulonephritis especially post-streptococcal variety."  
A December 1984 letter stated that the veteran had a 
diagnosis of renal failure and that there appeared to be 
"strong clinical evidence from his past history that the 
recurrent and persistent skin infections that he acquired 
while in the military [overseas] could have [precipitated] 
his renal disease which has led to renal failure."  A 
February 1990 letter stated that the veteran had a diagnosis 
of Kaposi's sarcoma that developed in April 1989, which 
"occurred while he was being treated for a renal transplant 
because of renal failure that he incurred while in the 
military."  After the veteran's death, Dr. S. wrote two more 
letters.  In May 1994, he wrote that the veteran died of 
disseminated Kaposi's sarcoma and an August 1994 letter 
stated that the veteran "developed glomerulonephritis while 
in Vietnam and had progressive renal failure, requiring 
hemodialysis.  He received a renal transplant . . . and 
subsequently developed progressive fatal Kaposi's sarcoma."  
The appellant has also presented a statement, dated in August 
2002, from Dr. J. that the veteran's "severe skin infections 
led to . . . glomerulosclerosis . . . and ultimately kidney 
failure requiring kidney transplant for survival."  Dr. J. 
explained that the kidney transplant required suppression of 
the veteran's immune system, making him vulnerable to the 
Kaposi's sarcoma, which caused his death.

On initial review of the veteran's appeal, the Board 
requested expert medical opinions because Dr. S.'s statements 
appeared to present a possible link between the veteran's 
fatal Kaposi's sarcoma and his skin disorder in service.  Dr. 
A. P. wrote that it appeared that the veteran died of focal 
glomerulosclerosis "which is not known to be related to . . 
. chronic skin disease."  Dr. M. S. wrote that in March 
1978, the veteran was diagnosed with nephrotic syndrome with 
a renal biopsy revealing focal glomerulosclerosis.  She 
added:

There is no medical evidence suggesting 
that Tinea versicolor, "the inservice 
chronic skin condition," is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs, therefore, 
no evidence to link [the veteran's] 
Ecthyma treated ten years prior to his 
kidney condition.  His chronic renal 
failure [led] to renal transplantation 
immunosuppression and subsequent 
development of Kaposi's sarcoma.

The Board finds the VA opinions more probative of a nexus 
between the veteran's fatal renal disease with Kaposi's 
sarcoma and his active service.  Although Dr. S.'s statements 
are on their face strong evidence in support of such a link, 
particularly the December 1984 letter in which he states that 
there is "strong clinical evidence" that skin infections 
during service could have precipitated his renal disease, 
these must be interpreted in the context of his initial 
statement made in May 1983.  In that letter, he wrote, 
"[I]mpetiginous type skin eruptions have been associated 
with glomerulonephritis especially post-streptococcal 
variety."  It is clear that Dr. S. refers only to 
"impetiginous type" skin eruptions, and not the tinea 
versicolor for which the veteran received service connection.  
Although he was diagnosed in service with ecthyma, which 
apparently caused scarring on his lower legs as noted on post 
service VA examination, treatment for this during service 
stopped after his departure from Vietnam, and his separation 
examination noted "no sequelae" of his in-service skin 
condition.  His only active skin disorder on subsequent VA 
examination was diagnosed as tinea versicolor, suggesting 
that ecthyma was acute and transitory during service and 
resolved with only residual scarring of the legs.  Moreover, 
Dr. S.'s subsequent statement that there appears to be 
"strong clinical evidence from his past history that the 
recurrent and persistent skin infections that he acquired 
while in the military [could have precipitated] his renal 
disease" does not distinguish between the veteran's in-
service diagnosis of ecthyma, which was resolved on 
separation, and his tinea versicolor, which was apparently 
the only "recurrent and persistent" skin infection active 
after his separation.  Although he also states that there is 
"strong clinical evidence" to support this, he does not 
state what this evidence is.  As such, these statements can 
be no more than speculative.

The VA medical opinion from Dr. A. P. disputes Dr. S.'s 
opinion, stating that the veteran died of focal 
glomerulosclerosis "which is not known to be related to . . 
. chronic skin disease."  More significantly, the VA medical 
opinion from Dr. M. S. specifically distinguishes between the 
ecthyma in service and the service-connected tinea 
versicolor:

There is no medical evidence suggesting 
that Tinea versicolor, "the inservice 
chronic skin condition," is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs, therefore, 
no evidence to link his Ecthyma treated 
ten years prior to his kidney condition.

Because this statement is more accurate in making the 
distinction between the veteran's in-service skin disorders, 
it is a more complete medical opinion than the opinion of Dr. 
S.  Therefore, the opinion from Dr. M. S. it is more 
probative of whether there is any nexus between the veteran's 
fatal disease and any in-service skin disorder.

Because Dr. J.'s August 2002 medical opinion provided a 
clearer explanation of the appellant's theory of causation, 
the Board requested another medical opinion.  Dr. G. agreed 
with Dr. J., Dr. S., and Dr. M. S. that the veteran's death 
resulted from Kaposi's sarcoma, which the veteran contracted 
while in an immunosuppressed state required for kidney 
transplantation.  However, Dr. G.'s opinion is clear that the 
veteran's focal glomerulosclerosis, which necessitated the 
kidney transplantation, was not related to his service-
connected skin disorder that began in service.  Dr. J. 
acknowledged that the veteran had glomerulosclerosis and 
identified it as a type of post-infectious 
glomerulonephritis; however, Dr. G. explained that the 
veteran had focal glomerulosclerosis, as diagnosed by biopsy 
in 1978, which is a disease distinct from acute 
poststreptococcal glomerulonephritis.  While Dr. G. 
acknowledged that ecthyma, for which the veteran had been 
treated, can be associated with the specific kidney disease 
acute poststreptococcal glomerulonephritis, he explained that 
this is not the disease with which the veteran was diagnosed.  
According to Dr. G., the veteran's diagnosed disease of focal 
glomerulosclerosis is "distinct from and unrelated to" 
acute poststreptococcal glomerulonephritis, and it is 
"medically untenable" for the veteran's skin disorder to 
have caused the onset of the specific type of kidney disease 
with which the veteran was diagnosed.  Although both Dr. J. 
and Dr. G. reviewed the appellant's claims folder, the Board 
finds that Dr. G's opinion is more persuasive.  Specifically, 
as set forth above, Dr. G provided a distinction between 
post-streptococcal glomerulonephritis and focal 
glomerulosclerosis, with which the veteran was diagnosed.  
Moreover, Dr. G's opinion is supported by the conclusions 
reached by Dr. A.P. and Dr. M.S.  Therefore, the opinion from 
Dr. G. is more probative of whether there is any nexus 
between the veteran's fatal disease and any skin disorder.  
Further, Dr. G. investigated exhaustively the theory advanced 
by Dr. J. and Dr. S. and found that it was unsupported by 
medical research.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) ("The Board's decision to adopt an independent 
medical expert's opinion may satisfy the statutory 
requirement of an adequate statement of reasons or bases, 
where . . . the expert has fairly considered the material 
evidence which appears to support the appellant's 
position.").  The opinions by Dr. J. and Dr. S. are 
imprecise because they make no distinction between focal 
glomerulosclerosis and acute poststreptococcal 
glomerulonephritis.

With regard to Dr. S.'s later conclusions that the veteran 
developed renal disease while in the military, these are 
without any supporting reasons, and are simply contradicted 
by the evidence of record.  As Dr. A. P., who reviewed the 
appellant's service medical records, explained, there is no 
evidence in the service medical records of any renal disease.  
The medical evidence shows that the veteran was treated in 
April 1978 with a history of hospitalization in the previous 
month for nephrotic syndrome with gradual improvement in 
renal function.  In the veteran's November 1978 VA 
examination, a history of "focal nephrosclerosis known since 
[March] 1978" was noted.  Therefore, the onset of the 
veteran's kidney disease appears to have been March 1978, 
which is too remote from his service more than eight years 
earlier to be causally linked.  Moreover, the medical 
evidence clearly shows that Kaposi's sarcoma developed later 
as a consequence of his immunosuppression resulting from his 
kidney transplant.

The Board concludes that the veteran's service-connected 
tinea versicolor did not contribute substantially or 
materially to cause the veteran's death, nor was the 
veteran's fatal kidney disease or Kaposi's sarcoma caused by 
active service.  The preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35.  Basic eligibility for Chapter 
35 educational assistance benefits is established for a 
veteran's child or spouse if the veteran dies from a service-
connected disability or has a total disability permanent in 
nature or is missing in action, or is captured or forcibly 
detained by a foreign government.  38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021.  Because it is already established that the 
veteran did not die of a service-connected disability, and 
the other criteria are not met, there is no basis on which to 
grant entitlement under the law.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.


ORDER

Service connection for the cause of the veteran's death, 
including as due to Agent Orange exposure, is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.


REMAND

In an April 2001 waiver decision, the Committee on Waivers 
and Compromises (Committee) at the RO denied the appellant's 
request for a waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
calculated amount of $9,483.00.  In the Board's decision of 
November 2003, the Board stated that in May 2001, the 
appellant filed at the RO a notice of disagreement with the 
denial of this claim.  Because no statement of the case (SOC) 
had been provided on this issue, the appellant had not had an 
opportunity to perfect an appeal.  The Board in November 2003 
remanded this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

It does not appear that the RO has yet had an opportunity to 
address this matter.  Accordingly, this matter is again is 
REMANDED for the following:

1.  A copy of the appellant's notice of 
disagreement, received by VA on May 21, 
2001 should be associated with the claims 
folder.

2.  The appellant and her representative 
should be furnished an SOC and given the 
opportunity to respond thereto.  The SOC 
should address the appellant's claim of 
entitlement to waiver of recovery of an 
overpayment of Department of Veterans 
Affairs death pension benefits in the 
calculated amount of $9,483.00.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

If the claim remains denied, the 
appellant and her representative must be 
notified of the time limit within which 
an adequate substantive appeal must be 
filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of this issue.  If, and 
only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


